MEMORANDUM **
Rully Rondonuwu and his wife, natives and citizens of Indonesia, petition for review of the Board of Immigration Appeals’ order dismissing their appeal from an immigration judge’s decision denying their application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. Reviewing for substantial evidence, Hoxha v. Ashcroft, 319 F.3d 1179, 1181-82 n. 4 (9th Cir.2003), we deny the petition for review.
The record does not compel the conclusion that changed circumstances excused the untimely filing of Rondonuwu’s asylum application. See 8 C.F.R. § 208.4(a)(4); Ramadan v. Gonzales, 479 F. 3d 646, 656-58 (9th Cir.2007) (per curiam). In addition, Rondonuwu failed to establish that the agency did not consider adequately the country conditions evidence. See Don v. Gonzales, 476 F.3d 738, 744 (9th Cir.2007). Therefore, we deny the petition as to Rondonuwu’s asylum claim.
Substantial evidence supports the denial of withholding of removal because, even if the disfavored group analysis set forth in Sael v. Ashcroft, 386 F.3d 922 (9th Cir.2004) applies in the context of with*659holding of removal, Rondonuwu has not demonstrated a clear probability of future persecution. See Hoxha, 319 F.3d at 1184-85.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.